Citation Nr: 1823728	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-05 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a right eye disability. 

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to a rating in excess of 10 percent for hyper keratosis of the feet.

5.  Entitlement to a compensable rating for chronic lichen simplex.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972. The Veteran also served in the Reserves from 1972 to 1996.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a January 2004 and June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the January 2004 rating decision, the RO denied service connection for a right eye disability and right ear hearing loss.  These issues are before the Board on the merits.

In the June 2013 rating decision, the RO increased the Veteran's hyper keratosis of the feet to 10 percent, continued the non-compensable disability rating for chronic lichen simplex, denied service connection for pes planus, bilateral feet, and denied TDIU.  

In June 2016, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge. The transcript is of record.  After the hearing, the Board undertook clarification of the representative, leading to a new VA Form 21-22 for DAV.  Considering the procedural history of this appeal, to include the Board hearing, the Board finds that additional presentation from DAV is unnecessary at this time.  After the directed development, DAV with have an opportunity to submit evidence and argument on the Veteran's behalf.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Hearing Loss

The Veteran contends that his hearing loss was caused by his active duty service or by a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA). 

The Veteran asserted that his hearing loss began after being shot at close-range with blank ammunition during a training exercise. See Board hearing transcript at 3 and Accident Report. A review of the Veteran's military records reveals that the Veteran received a blast to his eye and right side of the face in May 1978. See Accident Report. 

Additionally, the Veteran testified that he was around heavy equipment and therefore had significant noise exposure in service. See Board hearing transcript at 8. The Veteran's DD-214 reflects a military occupational specialty of carpenter apprentice. 

Where there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, evidence establishing that an event, injury, or disease occurred in service, and an indication that the disability or persistent symptoms of a disability may be associated with service or another service-connected disability, but there is insufficient competent medical evidence to make a decision on the claim, the Veteran must be afforded a VA examination. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of his hearing loss.





Right Eye Disability 

The Board notes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation. See 38 C.F.R. §§ 3.303(c), 4.9. 

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303 (c), 4.9. 

Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

At a December 2014 VA examination, the examiner noted that the Veteran was found to have normal age-related refractive error and ocular health in both eyes. The examiner reported that the Veteran's eye conditions to include, eye twitches, watery and blurry vision, and bright light sensitivity, were bilateral concerns and are consistent with normal age-related bilateral changes. 

In addition the examiner stated that there was no evidence of residual effects secondary to an injury to the Veteran's right eye. The examiner opined that the "the claimed right eye chronic residuals... due to the right eye injury which occurred on May 20, 1978, during reserve training is less likely than not caused by or a result of the claimed right eye chronic residuals as there are no residuals identified..."

The Board finds the VA examination inadequate as the examiner did not address a March 2013 treatment note that diagnosed the Veteran with cortical cataracts. 

Thus, on remand, a VA medical examination is necessary in order to determine the etiology of any diagnosed acquired eye condition (to include any eye disabilities diagnosed at any time during the appeal period), including cataracts.  

Pes Planus 

The Veteran contends that his foot disability was the result of him wearing combat boots during active duty. 

In a November 1976 enlistment examination for the Army Reserves, the Veteran reported foot trouble.  In addition, in a May 1994 Army Reserve examination, the Veteran also noted that he had foot trouble.

The Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his pes planus. 

Hyper Keratosis and Chronic Lichen Simplex

During the June 2016 Board hearing, the Veteran testified that his hyper keratosis and chronic lichen simplex have worsened. See Board hearing at 17. 

Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Therefore, a new examination is required to evaluate the current nature and severity of the Veteran's hyper keratosis and chronic lichen simplex disabilities.

TDIU 

The development requested in connection with the foregoing claims could have bearing on whether an award of TDIU is proper. Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims. See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and relevant VA and private treatment records, with any needed assistance from the Veteran. Should they exist, associate the records with the Veteran's electronic claims file.

2. After completing directive #1, schedule the Veteran for a VA examination by the appropriate VA examiner to determine the nature and etiology of the Veteran's hearing loss. 

The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current hearing loss was etiologically related to active service to include an injury incurred during a period INACDUTRA or injury or disease incurred during ACDUTRA.

3. After completing directive #1, schedule the Veteran for a VA examination by the appropriate VA examiner to determine the nature and etiology of the Veteran's right eye disability. 

For the Veteran's eye disability, the examiner is asked to provide a diagnosis of any existing right eye disabilities. 

For each identified eye disability other than refractive error, the examiner should then offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the disability was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service an injury incurred during a period INACDUTRA or injury or disease incurred during ACDUTRA.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After completing directive #1, schedule the Veteran for a VA examination by the appropriate VA examiner to determine the nature and etiology of the Veteran's pes planus.

The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current pes planus was etiologically related to active service, to include an injury incurred during a period INACDUTRA or injury or disease incurred during ACDUTRA. 

5. After completing directive #1, schedule the Veteran for VA examinations by the appropriate VA examiners to determine the current level of severity for his hyper keratosis and chronic lichen simplex.  The examiner should complete the appropriate DBQs.

A copy of this Remand should be provided to all VA examiners. 

6. After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated. If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


